Case 8:20-cv-01284-CEH-JSS Document 25 Filed 02/02/21 Page 1 of 2 PageID 196




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

            NOTICE: COMPLIANCE WITH NEW LOCAL RULES

      On FEBRUARY 1, 2021, the new Local Rules for the Middle District of

Florida went into effect and now govern this action. All parties and counsel are

expected to be familiar with the Local Rules. Among the changes are:

      Local Rule 1.06(c) provides that in cases removed, any pending state court

motion not refiled within 21 days after removal will be denied without prejudice.

      Local Rule 1.08 sets forth specific formatting and typographical requirements.

All pleadings and motions must conform to the requirements of Rule 1.08.

      Local Rule 1.10 sets forth specific timing requirements for filing proofs of

service and for applying for default and default judgment.

      Local Rule 3.01(d) allows a party to reply to a response to a motion for

summary judgment within 14 days after service of the response without leave of court.

      Local Rule 3.01(g) expands the conferral requirement to include motions to

dismiss and includes additional certification requirements.

      Local Rule 3.02(a) permits case management conferences in person, by

telephone, or by comparable means, and case management reports must be filed within

the specified time.

                      The above changes are not the only changes.

***READ THE NEW LOCAL RULES CAREFULLY IN THEIR ENTIRETY***
Case 8:20-cv-01284-CEH-JSS Document 25 Filed 02/02/21 Page 2 of 2 PageID 197




      Failure to comply with ANY of the new Local Rules may result in sanctions,

a filing being stricken or denied, or an action being dismissed without further

notice.

      DONE AND ORDERED in Tampa, Florida on February 2, 2021.




                                       2
